Name: Council Regulation (EEC) No 1574/83 of 14 June 1983 fixing the guide price for castor seeds for the 1983/84 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 163 / 14 Official Journal of the European Communities 22 . 6 . 83 COUNCIL REGULATION (EEC) No 1574/83 of 14 June 1983 fixing the guide price for castor seeds for the 1983/84 marketing year balanced relationship should be maintained between this price and the price which may be obtained for substitute crops and, in particular, from other oil seeds ; Whereas the guide price must be fixed for a stan ­ dard quality to be determined taking into account the average quality of the seeds harvested in the Community ; whereas the quality laid down for the 1983 /84 marketing year meets this requirement and can accordingly be used for the following marketing year, HAS ADOPTED THIS REGULATION : Article 1 For the 1983/84 marketing year, the guide price for castor seeds shall be 66,39 ECU per 100 kilograms. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 2874/77 of 19 December 1977 laying down special measures in respect of castor seeds ('), and in particular Article 1(1 ) and (3) thereof, Having regard to the proposal from the Commis ­ sion (2), Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas subparagraph 1 of Article 1 ( 1 ) of Regula ­ tion (EEC) No 2874/77 provides that a guide price for castor seeds falling within subheading 12.01 B of the Common Customs Tariff shall be fixed annu ­ ally ; Whereas , when this price is fixed, account should be taken of the objectives of the common agricultural policy and of the contribution which the Com ­ munity desires to make to the harmonious develop ­ ment of world trade ; whereas the objectives of the common agricultural policy are in particular to ensure a fair standard of living for the agricultural community, and to ensure that supplies are avail ­ able and reach consumers at reasonable prices ; Whereas the third subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 2874/77 provides more spe ­ cifically that this price shall be fixed at a fair level for producers, having regard to the supply require ­ ments of the Community ; whereas , to this end, a Article 2 The price referred to in Article 1 shall relate to seeds :  in bulk, of sound, genuine and merchantable quality, and  with an impurity content of 2 % and, for the seeds as such, humidity and oil contents of 14 % and 45 % respectively . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 October 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1983 . For the Council The President I. KIECHLE (') OJ No L 332, 24. 12 . 1977 , p. 1 . ( 2 ) OJ No C 32, 7 . 2 . 1983 , p. 18 . 0 OJ No C 96, 11.4. 1983 , p. 47 . (4) OJ No C 81 , 24. 3 . 1983 , p. 6 .